Citation Nr: 0710205	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  98-16 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
erectile dysfunction as a consequence of surgical treatment 
at a VA medical facility on July 2, 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1974, with approximately 10 months of prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
compensation under 38 U.S.C.A. § 1151 for erectile 
dysfunction as a consequence of surgical treatment at a VA 
medical facility on July 2, 1996.  In September 2000, the 
Board remanded the claim for additional development.  In 
February 2002, the veteran testified before the Board at a 
hearing that was held at the RO.  The Board denied the 
veteran's claim in September 2003.  Following the September 
2003 denial, the veteran appealed to the United States Court 
of Appeals for Veterans Claims ("Court").  The Court vacated 
the Board's decision and remanded the claim to the Board, in 
May 2004, directing the Board to remand the claim to the 
agency of original jurisdiction pursuant to the decision in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The Board again remanded the claim in 
September 2004.  In March 2005, the Board denied the claim, 
following which the veteran appealed to the Court.  The Court 
again vacated the Board decision in October 2006, and 
remanded the claim to the Board for additional consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In February 2007, the veteran was notified that the Judge 
before whom he had testified in February 2002 was no longer 
employed by the Board.  He was offered an additional 
opportunity to testify before the Board.  In a statement 
received later that month, the veteran requested an 
additional hearing to be held at the RO in Jackson, 
Mississippi.  As such a hearing has not yet been conducted, 
the RO should schedule such a hearing.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2006).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a travel board 
hearing in connection with his appeal 
to be held at the RO in Jackson, 
Mississippi.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



